DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 20 and 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle outer space must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claims 1, 4, 6, 13, 14 and 19: the “vehicle outer space” is unclear as it has not been defined in the specification. 
Claims 2, 3, 5, 7-12, 15-18 and 20 depend from claims incorporate claims which contain unclear subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1:
Line 3:  the “vehicle outer space” is unclear and indefinite and has not been defined in the specification. 
Lines 5-6:  applicant recites a list of elements, namely, “a first LED lamp, a second LED lamp, a first lens, and a second lens” but fails to structurally or functionally connect the elements, which is indefinite for failing to particularly point out and distinctly claim the subject matter.  
With respect to claim 13, the limitation “the irradiation device irradiates, in addition to an upper surface of the vehicle outer space, a part whose position relative to the irradiation device is different from the upper surface of the vehicle outer space” as the “vehicle outer space” and thus the “upper surface of the vehicle outer space” is unclear and indefinite and has not been defined in the specification.  
	Claims 2-12, 14-18 are indefinite as depending from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2019 129 389 A1 in view of Salter et al. (9,604,568).
With respect to claim 1 and as best understood, DE 10 2019 129 389 A1 discloses a vehicle lamp unit [figures 1 and 2] comprising: a sensor [30] mounted at a lower part of a vehicle [10]; and an irradiation device [12] configured to irradiate a vehicle outer space [14; or alternatively the back area of the car around sensor, 30] located at a position corresponding to a detection range of the sensor [30].
DE 10 2019 129 389 A1 does not disclose the irradiation device includes a first LED lamp, a second LED lamp, a first lens, and a second lens.  Salter in a similar rear vehicle lighting device discloses a lighting system having a first plurality of LED lamps [50, 54, two shown: figures 4, 6, 9; LED: column 8, lines 23-37], and a plurality of lenses 
With respect to claim 2, DE 10 2019 129 389 A1 discloses the sensor [30] includes a kick sensor [figure 1].
With respect to claim 3, DE 10 2019 129 389 A1 discloses the irradiation device [12] is mounted on a back door [figure 1] of the vehicle [10]. 
With respect to claim 4, DE 10 2019 129 389 A1 discloses the irradiation device [12] irradiates a road surface [34] in addition to the vehicle outer space [14; or alternatively the back area of the car around sensor, 30].
With respect to claim 5, DE 10 2019 129 389 A1 discloses a lamp [12] configured to irradiate a license plate [14] of the vehicle.
With respect to claim 6, DE 10 2019 129 389 A1 does not disclose the claimed design displayed by the irradiation device. Yoon in a similar vehicle lamp unit comprising: an irradiation device [10] configured to irradiate a screen attached to a license plate [50] discloses the irradiation device [10] displays a design [figure 5] on the vehicle outer space [50] by irradiating the vehicle outer space [50]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the 
With respect to claim 7, DE 10 2019 129 389 A1 does not disclose the claimed limitation.  Salter, in a similar rear vehicle lighting device discloses the first LED lamp [54] and the second LED lamp [54] are arranged at first and second sides, respectively, of the irradiation device [56; figures 6 and 9].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to locate first LED lamp [54] and the second LED lamp [54] of on the first and second sides of the irradiation device in the device of DE 10 2019 129 389 A1, as taught by Salter to produce a more desirable lighting pattern at the rear of the vehicle.
  With respect to claim 13, as best understood, DE 10 2019 129 389 A1 discloses the irradiation device irradiates, in addition to an upper surface of the vehicle outer space [14], a part [figure 1, bumper; figure 2, license plate] whose position relative to the irradiation device is different from the upper surface of the vehicle outer space.  
With respect to claim 14, DE 10 2019 129 389 A1 discloses the vehicle outer space includes a plate-shaped part [14] of the vehicle located outside of a vehicle compartment.  
With respect to claim 15, DE 10 2019 129 389 A1 does not disclose the claimed limitation.  Salter, in a similar rear vehicle lighting device discloses the irradiation device [50, 54] is integrated with a handle mechanism [80] of a door [32] of the vehicle [28].  Forming the lighting device integral with the handle of the vehicle would make the handle easier to see in darkened conditions.  It would have been obvious to one of 
With respect to claim 16, neither DE 10 2019 129 389 nor Salter disclose the irradiation device is configured to start irradiating after a smart key approaches a predetermined distance from the vehicle.  Having a lighting device turn on when a smart key approaches a predetermined distance from the vehicle is old and well known and increases the safety for the user of the vehicle.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of DE 10 2019 129 389 modified by Salter so the irradiation device will start irradiating after a smart key approaches a predetermined distance from the vehicle to illuminate the area around the vehicle, thus increasing the safety for the user of the vehicle. 
With respect to claim 17, neither DE 10 2019 129 389 nor Salter disclose the sensor is mounted on an inner side of a bumper of the vehicle.  Mounting sensors to the inner side of the bumper is old and well known and allows for an unobstructed detechion of the area around the back of the vehicle.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount sensors on an inner side of a bumper of the vehicle in the device of DE 10 2019 129 389 modified by Salter to allow for an unobstructed detection of the area around the back of the vehicle.
With respect to claim 18, DE 10 2019 129 389 A1 does not disclose the claimed limitation.  Salter, in a similar rear vehicle lighting device discloses the irradiation device .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over of Salter et al. (9,604,568).
With respect to claim 19, Salter discloses a vehicle lamp unit, comprising: a sensor [132] mounted on a vehicle [28]; an irradiation device [50, 54, two shown: figures 4, 6, 9;] wherein the irradiation device is enclosed in a housing [46] that includes a handle mechanism [80] of a door [32] of the vehicle [28].  
Salter discloses how the sensor controls the activation of the lighting device [column 13, lines 19-47] but does not explicitly disclose the irradiation device [50, 54, two shown: figures 4, 6, 9;] is configured to irradiate a vehicle outer space located at a position corresponding to a detection range of the sensor [column 13, lines 19-47].  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Salter so that the irradiation device is configured to irradiate a vehicle outer space located at a position corresponding to a detection range of the sensor so that the user may see the area around himself and the vehicle when approaching the vehicle, thus increasing the safety for the user of the vehicle. 

Allowable Subject Matter
Claims 8-12 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/           Primary Examiner, Art Unit 2875